                 Case 2:20-cv-01135-RSL Document 4 Filed 08/06/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   OLASEBIKAN N. AKINMULERO,

 9                              Plaintiff,                 Case No. C20-1135-RSL

10          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
11   UNITED STATES ATTORNEY
     GENERAL, et. al.,
12
                                Defendant.
13

14          Plaintiff has filed an amended application to proceed in forma pauperis (“IFP”) in the

15   above-entitled action. (Dkt. # 3.) Plaintiff does not appear to have funds available to afford the

16   $400.00 filing fee. Accordingly, Plaintiff’s amended application to proceed in forma pauperis

17   (dkt. # 3) is GRANTED. However, the Court recommends the complaint be reviewed under 28

18   U.S.C. § 1915(e)(2)(B) before issuance of summons. The Clerk is directed to send copies of this

19   order to the parties and to the Honorable Robert S. Lasnik.

20          Dated this 6th day of August, 2020.

21

22
                                                           A
                                                           MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
